                   Case 19-11466-KG            Doc 731        Filed 09/19/19        Page 1 of 6



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
                                                                )
In re:                                                          ) Chapter 11
                                                                )
CENTER CITY HEALTHCARE, LLC d/b/a                               )
HAHNEMANN UNIVERSITY HOSPITAL, et al.,1                         ) Case No. 19-11466 (KG)
                                                                )
                                  Debtors.                      ) Jointly Administered
                                                                )
                                                                )

       NOTICE OF AGENDA FOR HEARING SCHEDULED FOR SEPTEMBER 23, 2019
                    AT 1:00 P.M. (PREVAILING EASTERN TIME)
      BEFORE THE HONORABLE KEVIN GROSS, U.S. BANKRUPTCY COURT JUDGE2,3

  CONTINUED MATTERS:

  1.      Motion of Urology for Children, LLC to Extend Objection Deadline [D.I. 717; filed:
          09/13/19]

          Responses Deadline: September 20, 2019 at 4:00 p.m. Extended to October 14, 2019 at
          4:00 p.m. for the Debtors.

          Responses Received: None to date

          Related Documents:

          A.       Order Granting Motion to Shorten Notice with Respect to Motion of Urology
                   for Children, LLC to Extend Objection Deadline [D.I. 723; signed and
                   docketed: 09/16/19]

          Status: This matter is continued to the hearing scheduled for October 21, 2019 at
                  11:00 a.m.


  1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
          number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
          Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
          PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
          Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
          Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
          (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
          230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
          The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 Market
          Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.
  3
          Parties who are unable to attend a hearing may request telephonic participation by contacting CourtCall toll
          free by phone (866-582-6878) or by facsimile (866-533-2946).


  35696060.1 09/19/2019
                 Case 19-11466-KG      Doc 731      Filed 09/19/19    Page 2 of 6



MATTERS GOING FORWARD:

2.      Debtors’ Motion for Entry of (A) an Order (I) Scheduling a Hearing to Consider
        Approval of the Sale or Sales of Substantially All Assets of St. Christopher’s Healthcare,
        LLC and Certain Related Debtors and the Assumption and Assignment of Certain
        Executory Contracts and Unexpired Leases, (II) Approving Certain Bidding Procedures,
        Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof,
        (III) Establishing Procedures in Connection with the Selection of and Protections
        Afforded to Any Stalking Horse Purchasers, and (IV) Granting Related Relief; and
        (B) One or More Orders (I) Approving the Sales or Other Acquisition Transactions for
        the Assets, (II) Authorizing the Sales Free and Clear of all Encumbrances,
        (III) Authorizing the Assumption and Assignment of Certain Executory Contracts and
        Unexpired Leases, and (IV) Granting Related Relief [D.I. 205; filed: 07/16/19]

        Response Deadline:
        Assumption Notice Objection - August 30, 2019 at 4:00 p.m. Extended to September 11,
        2019 at 4:00 p.m. for PAHH New College MOB, LLC, PAHH Bellet MOB, LLC, PAHH
        Wood Street Garage, LLC, PAHH Erie Street Garage, LLC, PAHH Feinstein MOB,
        LLC, PAHH Broad Street MOB, LLC and PAHH Broad Street MOB. Extended to
        September 16, 2019 for Premier, Inc.
        Sale Objection – September 13, 2019 at 4:00 p.m.
        Auction Objection – September 20, 2019 at 4:00 p.m.

        Sale Responses Received:

        A.       Reservation of Rights of The Chubb Companies (ACE American Insurance
                 Company, Federal Insurance Company and Great Northern Insurance
                 Company) [D.I. 415; filed: 08/09/19]

        B.       Objection of Herman Goldner Co., Inc. to (I) Proposed Sale of Substantially
                 All Assets of St. Christopher’s Healthcare, LLC and Certain Related Debtors,
                 and (II) Assumption and Assignment of the Executory Contract, Including the
                 Proposed Cure Amount [D.I. 575; filed: 08/27/19]

        C.       Reservation of Rights of Premier, Inc. and Its Subsidiaries in Relation to the
                 Debtors’ Motion for Approval of the Sale or Sales of Substantially All Assets
                 of St. Christopher’s Healthcare, LLC and Certain Related Debtors [D.I. 695;
                 filed: 09/12/19]

        D.       Temple University Health System, Inc.’s Preliminary Response                 and
                 Reservation of Rights Regarding Sale [D.I. 697; filed: 09/12/19]

        E.       Limited Objection of Certain Physicians Under the Philadelphia Academic
                 Health System Physician Practice Plan to the Debtors’ Motion Seeking
                 Approval of the Sale of Substantially All of the Assets of St. Christopher’s
                 Healthcare, LLC and Certain of Its Affiliates [D.I. 699; filed: 09/12/19]




35696060.1 09/19/2019                           2
                 Case 19-11466-KG      Doc 731      Filed 09/19/19   Page 3 of 6



        F.       The Commonwealth of Pennsylvania Department of Health’s Continuing
                 Limited Response to the Sale or Sales of Substantially All Assets of St.
                 Christopher’s Healthcare, LLC and Certain Related Debtors [D.I. 700; filed:
                 09/12/19]

        G.       Reservation of Rights of Hayes Locum, LLC to the Debtors’ Motion for
                 Approval of the Sale(s) of Substantially All Assets of St. Christopher’s
                 Healthcare, LLC and Certain Related Debtors [D.I. 703; filed: 09/13/19]

        H.       St. Christopher’s Hospital for Children’s Medical Staff’s Reservation of
                 Rights Regarding Sale [D.I. 709; filed: 09/13/19]

        I.       Statement and Reservations of Rights of MidCap Funding IV Trust Regarding
                 the Sale of Substantially All Assets of St. Christopher’s Healthcare, LLC and
                 Certain Related Affiliates [D.I. 711; filed: 09/13/19]

        J.       Limited Objection to Debtor’s Motion for Entry of an Order Approving Sale of
                 St. Christopher’s filed by Pennsylvania Association of Staff Nurses and Allied
                 Professionals [D.I. 712; filed: 09/13/19]

        K.       Tenet Business Services Corporation and Conifer Revenue Cycle Solutions,
                 LLC’s Objection and Reservation of Rights with Respect to the Proposed Sale
                 of St. Christopher’s Hospital and Certain Related Assets [D.I. 714; filed
                 09/13/19]

        L.       Limited Objection of the United States to the Sale of the Assets of St.
                 Christopher’s Healthcare [D.I. 715; filed: 09/13/19]

        M.       Objection by Urology for Children, LLC to Debtors’ St. Christopher’s Asset
                 Sale Motion and Proposed Cure Amounts [D.I. 716; filed: 09/13/19]

        Cure Responses Received:

        A.       Objection of Rydal Square L.P. to Notice of Assumption, Assignment and Cure
                 Amount with Respect to Executory Contracts and Unexpired Leases of the
                 Debtors [D.I. 562; filed: 08/26/19]

        B.       Limited Objection and Reservation of Rights of SpecialtyCare IOM Services,
                 LLC to Notice of Assumption, Assignment and Cure Amount with Respect to
                 Executory Contracts and Unexpired Leases of the Debtors [D.I. 573; filed:
                 08/27/19]

        C.       Objection of Herman Goldner Co., Inc. to (I) Proposed Sale of Substantially
                 All Assets of St. Christopher’s Healthcare, LLC and Certain Related Debtors,
                 and (II) Assumption and Assignment of the Executory Contract, Including the
                 Proposed Cure Amount [D.I. 575; filed: 08/27/19]




35696060.1 09/19/2019                           3
                 Case 19-11466-KG     Doc 731      Filed 09/19/19   Page 4 of 6



        D.       Limited Objection of Cerner Corporation to Notice of Assumption,
                 Assignment and Cure Amount with Respect to Executory Contracts and
                 Unexpired Leases of the Debtors [D.I. 581; filed: 08/28/19]

        E.       Objection of Sodexo Management, Inc. to Debtor’s Notice of Assumption,
                 Assignment and Cure Amount with Respect to Executory Contracts and
                 Unexpired Leases [D.I. 583; filed: 08/28/19]

        F.       Objection of Premier, Inc. and Its Subsidiaries to Proposed Assumption and
                 Assignment of Contracts and Proposed Cure Amount [D.I. 585; filed:
                 08/29/19]

        G.       Objection of Leaf Capital Funding, LLC to Debtors’ Notice of Assumption,
                 Assignment and Cure Amount with Respect to Executory Contracts and
                 Unexpired Leases [D.I. 593; filed: 08/29/19]

        H.       Limited Objection and Reservation of Rights of Hayes Locum, LLC to Notice
                 of Assumption, Assignment and Cure Amount with Respect to Executory
                 Contracts and Unexpired Leases of the Debtors [D.I. 595; filed: 08/29/19]

        I.       Limited Objection and Reservations of Rights of Albert Einstein Healthcare
                 Network and Certain of Its Affiliates to Debtors’ Notice of Assumption,
                 Assignment and Cure Amount with Respect to Executory Contracts and
                 Unexpired Leases of the Debtors [D.I. 605; filed: 08/30/19]

        J.       Limited Objection and Reservation of Rights of Philadelphia College of
                 Osteopathic Medicine to the Notice of Assumption, Assignment and Cure
                 Amount with Respect to Executory Contracts and Unexpired Leases [D.I. 606;
                 filed: 08/30/19]

        K.       Objection of Watts Restoration Company, Inc. to Debtors’ Notice of
                 Assumption, Assignment and Cure Amount with Respect to Executory
                 Contracts [D.I. 608; filed: 08/30/19]

        L.       Objection of Drexel University to Notice of Assumption, Assignment and Cure
                 Amount with Respect to Executory Contracts and Unexpired Leases of the
                 Debtors [D.I. 610; filed: 08/30/19]

        M.       Objection by Laboratory Corporation of America Holdings to Debtors’
                 Proposed Cure Amounts [D.I. 611; filed: 08/30/19]

        N.       Objection of Global Neurosciences Institute, LLC to Notice of Cure Amount
                 with Respect to Executory Contracts [D.I. 612; filed: 08/30/19]

        O.       Objection of Crothall Healthcare, Inc. to Debtors’ Notice of Assumption,
                 Assignment and Cure Amount with Respect to Executory Contracts and
                 Unexpired Leases [D.I. 613; filed: 08/30/19]



35696060.1 09/19/2019                          4
                 Case 19-11466-KG       Doc 731      Filed 09/19/19   Page 5 of 6



        P.       Limited Objection of Mayflower Laundry and Textile Services, LLC to
                 Debtor’s Assumption, Assignment and Cure Amount with Respect to
                 Executory Contracts and Unexpired Leases [D.I. 615; filed: 08/30/19]

        Q.       Limited Objection of Physician and Tactical Healthcare Services, LLC to
                 Notice of Assumption, Assignment and Cure Amount with Respect to
                 Executory Contracts and Unexpired Leases of the Debtors [D.I. 617; filed:
                 08/30/19]

        R.       Tenet Business Services Corporation and Conifer Revenue Cycle Solutions,
                 LLC’s Objection to Potential Assumption and Assignment of TSA and MSA
                 [D.I. 618; filed: 08/30/19]

        S.       Objection of 3M Company to Assumption, Assignment and Cure Amount with
                 Respect to Executory Contract Proposed to be Assumed and Assigned to
                 Purchaser [D.I. 621; filed: 08/30/19]

        T.       Limited Objection and Reservation of Rights to Notice of Assumption,
                 Assignment and Cure Amount with Respect to Executory Contracts and
                 Unexpired Leases of the Debtors filed by Philadelphia Academic Health
                 Holdings, LLC, Front Street Healthcare Properties, LLC and Front Street
                 Healthcare Properties II, LLC [D.I. 622; filed: 08/30/19]

        U.       Master Landlords’ Omnibus Objection to Cure Amounts [D.I. 689; filed:
                 09/11/19]

        V.       Limited Objection to Debtor’s Notice of Assumption, Assignment and Cure
                 Amount with Respect to Executory Contracts and Unexpired Leases of the
                 Debtors filed by The Advisory Board Company [D.I. 698; filed: 09/12/19]

        W.       Thyssenkrupp Elevator Corporation’s Objection to Cure Amounts [D.I. 705;
                 filed: 09/13/19]

        X.       Objection by Urology for Children, LLC to Debtors’ St. Christopher’s Asset
                 Sale Motion and Proposed Cure Amounts [D.I. 716; filed: 09/13/19]

        Auction Responses Received: None to date

        Related Documents:

        A.       Order (I) Scheduling a Hearing to Consider Approval of the Sale or Sales of
                 Substantially All Assets of St. Christopher’s Healthcare, LLC and Certain Related
                 Affiliates and the Assumption and Assignment of Certain Executory Contracts
                 and Unexpired Leases, (II) Approving Certain Bidding Procedures, Assumption
                 and Assignment Procedures, and the Form and Manner of Notice Thereof,
                 (III) Establishing Procedures in Connection with the Selection of and Protections
                 Afforded to Any Stalking Horse Purchasers, and (IV) Granting Related Relief
                 [D.I. 301; signed and docketed: 07/26/19]


35696060.1 09/19/2019                            5
                 Case 19-11466-KG        Doc 731      Filed 09/19/19    Page 6 of 6



        B.       Notice of Sale of Assets [D.I. 309; filed: 07/29/19]

        C.       Notice of Publication of The Philadelphia Inquirer of Notice of Sale of Assets
                 [D.I. 343; filed: 08/02/19]

        D.       Notice of Publication of The Wall Street Journal of Notice of Sale of Assets [D.I.
                 344; filed: 08/02/19]

        E.       Notice of Assumption, Assignment and Cure Amount with Respect to Executory
                 Contracts and Unexpired Leases of the Debtors [D.I. 510; filed: 08/16/19]

        F.       Notice of Extension of Bid Deadline and Auction [D.I. 722; filed: 09/16/19]

        Status: This matter will be going forward. The Debtors anticipate filing a revised cure
                schedule which should resolve most of the pending cure objections.

Dated: September 19, 2019                      SAUL EWING ARNSTEIN & LEHR LLP


                                        By:    /s/ Mark Minuti
                                               Mark Minuti (DE Bar No. 2659)
                                               Monique B. DiSabatino (DE Bar No. 6027)
                                               1201 N. Market Street, Suite 2300
                                               P.O. Box 1266
                                               Wilmington, DE 19899
                                               Telephone: (302) 421-6800
                                               Fax: (302) 421-5873
                                               mark.minuti@saul.com
                                               monique.disabatino@saul.com

                                                       -and-

                                               Jeffrey C. Hampton
                                               Adam H. Isenberg
                                               Aaron S. Applebaum (DE Bar No. 5587)
                                               Centre Square West
                                               1500 Market Street, 38th Floor
                                               Philadelphia, PA 19102
                                               Telephone: (215) 972-7777
                                               Fax: (215) 972-7725
                                               jeffrey.hampton@saul.com
                                               adam.isenberg@saul.com
                                               aaron.applebaum@saul.com

                                               Counsel for Debtors and Debtors in Possession




35696060.1 09/19/2019                             6
